[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTIONS FOR PREJUDGMENT REMEDY AND DISCLOSURE OF PROPERTY AND ASSETS (4/10/91)
Defendants have moved for prejudgment remedy and an attachment of plaintiffs' property. A hearing was held with respect to such motions on July 17, 1991 with all parties represented.
After hearing and upon a consideration of the facts, it is found that defendants have shown probable cause to sustain the validity of their claim, and the prejudgment remedy requested should be granted.
Accordingly, the motion is granted, and defendants may CT Page 5926 attach to the value of $3,379,900.00 the property of plaintiffs.
Defendants have moved for a disclosure of property and assets of plaintiffs. Plaintiffs have indicated the ability to post a bond in lieu of attachment. If this is done, a disclosure would be unnecessary. Therefore, no action will be taken on the motion for disclosure at this time.
Purtill, J.